Attachment to Interview Summary
Proposed allowable new claim 38:
A method of suppressing expression of FGF23 induced by phosphorus overload, comprising administering a therapeutically-effective amount of (i) a soluble human Oscar-Fc fusion protein comprising the amino acid sequence of SEQ ID NO: 2 or (ii) a soluble human Oscar-Fc fusion protein comprising the amino acid sequence of SEQ ID NO: 2 except that one to three amino acids are substituted, deleted, or inserted, to a human during phosphorus overload, wherein expression of FGF23 is suppressed.
Sequence Compliance
	In addition to the sequence compliance issues set forth in the final Office action, the examiner notes that no sequence listing incorporation statement was included in the specification.  When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 9/20/2018 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  


/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa